Title: To James Madison from William C. C. Claiborne, 30 October 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 30 October 1805, New Orleans. “I enclose for your perusal and information copies of several Depositions which have been forwarded to me, by Doctor Sibley; These documents prove the establishment of a Garrison on the Trinity River, & state the particulars of several outrages committed on the Citizens of the United States by Persons in the Employ of the Spanish Government. I shall not fail to make suitable Representations on this Subject, to the Marquis of Casa Calvo, and to the Governor General of the Province of Taxus; but it is not probable that adequate redress will be offer’ed for the Injury done.”
        